             Case 1:19-cv-01423 Document 1 Filed 05/15/19 Page 1 of 12



                           UNITED STATES DISTRICT COURT
                               DISTRICT OF COLUMBIA


JEROME C. RAYMOND                   )
                             Plaintiff,
                                    )
              vs.                   )
                                    )
ARENA FOOTBALL ONE LLC d/b/a )
ARENA FOOTBALL LEAGUE               )
                                    ) Case No.: 19-1423
AND                                 )
                                    )
LINCOLN   HOLDINGS    LLC     d/b/a )
MONUMENTAL        SPORTS         & )
ENTERTAINMENT                       )
                    Defendants.     )
                                    )

                                          COMPLAINT

       Plaintiff, Jerome Raymond hereby files this Complaint against Defendants Arena

Football One LLC d/b/a Arena Football League and Lincoln Holdings LLC d/b/a Monumental

Sports & Entertainment (collectively “Defendants”), and respectfully shows this Court the

following:

                             PARTIES, JURISDICTION, AND VENUE

                                            1.

       Plaintiff Jerome C. Raymond is a resident of Georgia.

                                            2.

       Upon information and belief, Defendant Arena Football One LLC d/b/a Arena Football

League (AFL) has done business in this district at all times material hereto. Upon information

and belief, no member of AFL has the State of Georgia as their citizenship.




                                                 1
            Case 1:19-cv-01423 Document 1 Filed 05/15/19 Page 2 of 12



                                             3.

       Upon information and belief, Lincoln Holdings LLC d/b/a Monumental Sports &

Entertainment (MSE) has done business in this district at all times material hereto. Upon

information and belief, no member of MSE has the State of Georgia as their citizenship.

                                             4.

       This is an action for back wages and overtime and retaliation arising under the Fair Labor

Standards Act and wages laws of the United States, 29 U.S.C. §§ 201 to 209, et seq.

                                             5.

       Subject matter jurisdiction in this Court is proper under 28 U.S.C. § 1331. Subject matter

jurisdiction also is proper pursuant to 28 U.S.C. § 1332 in that the matter in controversy exceeds

the sum or value of $75,000 and is between “citizens of different states”. State claims asserted

herein are properly joined in the above-captioned matter because they arise out of the same

controversy and same set of operative facts. Among other things, the action arises from the

Defendants’ failure to pay Raymond, retaliation, and wrongful eviction.

                                             6.

       Venue is proper in this Court under 28 U.S.C. § 1391 because a substantial part of the

events or omissions giving rise to the claims herein occurred within this District and the

Defendants are subject to the Court’s personal jurisdiction.

                                     FACTUAL BACKGROUND

                                             7.

       AFL operates a professional indoor football (“arena football”) league.

                                             8.

       The Washington Valor is a professional arena football team that is based in Washington,

D.C. that plays for the AFL. The Washington Valor is owned by MSE and AFL.

                                                  2
            Case 1:19-cv-01423 Document 1 Filed 05/15/19 Page 3 of 12



                                            9.

       On or about February 2017, AFL and MSE contacted Raymond and invited him to attend

a 2017 training camp for their Washington Valor team.

                                            10.

       On or about March 12, 2017, AFL and MSE flew Raymond to Washington, D.C. to

attend the two-week 2017 training camp for the Washington Valor team.            Raymond was

informed that the training camp was to try-out for the 2017 Washington Valor team.

                                            11.

       AFL and MSE provided hotel lodging during the training camp. After the training camp,

on or about March 31, 2017, Raymond initially was informed that he was not chosen to be part

of the 2017 Washington Valor team.

                                            12.

       However, about one week later, on or about April 6, 2017, Raymond was asked by Benji

McDowell of MSE and AFL to return to be a part of the Washington Valor team due to a

shortage of players due to injury. Plaintiff was told by MSE and AFL that he would be paid

$700/week as an inactive player or $1200/week as an active player for the 2017 season.

                                            13.

       When Raymond was asked to be a part of the team, he was not told that he would not be

compensated and at all time Raymond thought that he would be compensated.

                                            14.

       Consistent with being a part of the Washington Valor team, Defendants housed Raymond

in team housing with other Washington Valor players and other Washington Valor employees

providing Raymond with a key for access to the housing to reside.




                                                  3
             Case 1:19-cv-01423 Document 1 Filed 05/15/19 Page 4 of 12



                                              15.

       Raymond also was provided free meals and travel to/from practices, team events and

appearances by Defendants.

                                              16.

       Importantly, Raymond services, work, and/or employee duties included participating full-

time in all team activities in Maryland and Washington, D.C. including attending all practices,

meetings, games, team events, and team appearances. During practices, Raymond, among other

things, participated in drills, conditioning, strength training, helped the team run plays to prepare

for games, and watched film.

                                              17.

       During one particular game, Raymond was given special permission by AFL and MSE

during half-time to propose to his fiancé. Raymond spent weeks planning this engagement with

MSE and AFL staff, Brian Gleason, and during the proposal, Raymond (and his fiancée) was

announced as being part of the Washington Valor team by MSE and AFL.

                                              18.

       For all practical and appearance purposes, Raymond was part of the team and an

employee of AFL and MSE. Raymond worked for AFL and MSE full-time from about April 6,

2017 until about May 31, 2017, when Raymond was illegally evicted from the team apartment

without notice and fired from the team by AFL and MSE.

                                              19.

       Raymond was never compensated for his work as set forth above for AFL and MSE.

Despite being notified of its nonpayment of wages to Raymond, AFL and MSE have willfully

refused to pay Raymond for his work. Instead, as result of Raymond’s complaint of nonpayment



                                                    4
             Case 1:19-cv-01423 Document 1 Filed 05/15/19 Page 5 of 12



of wages to Defendants, AFL and MSE illegally evicted Raymond from the team apartment

without notice and fired him from the team.

                                              20.

        Because of his full-time commitment to AFL and MSE, Raymond was not able to work

for anyone else. AFL and MSE intentionally interfered with Raymond’s ability to try out for

other teams in the league by promising to pay Raymond for his participation with the

Washington Valor and then firing him after it was too late to try out for other teams.

                                  COUNT ONE
     FAIR LABOR STANDARDS ACT (FLSA) - UNPAID WAGES AND OVERTIME WAGES AND
                                  RETALIATION

                                              21.

        Plaintiff reasserts and incorporates by reference the allegations contained in Paragraphs 1

through 20 above.

                                              22.

        Raymond was an employee and AFL and MSE were employees pursuant to the relevant

federal statutes.

                                              23.

        Defendants failed to pay Raymond his regular hourly wages.

                                              24.

        Defendants also failed to pay Raymond overtime wages.

                                              25.

        Defendants also retaliated against Raymond by wrongfully evicting and firing Raymond

when Raymond complained about not being paid.




                                                 5
            Case 1:19-cv-01423 Document 1 Filed 05/15/19 Page 6 of 12



                                             26.

       Due to Defendants' violations of the relevant federal laws, Raymond is entitled to

employment, reinstatement, lost wages, and an additional equal amount as liquidated damages.

Raymond also is entitled to recover from Defendants all of the wages due him for hours worked

at his regular rate of pay and unpaid overtime wages, reasonable attorneys' fees, costs, penalties,

liquidated damages, and pre-judgment and post-judgment interest. In light of Defendants'

longstanding and ongoing violations of applicable regulations, Raymond also seeks injunctive

relief precluding Defendants from continued violations of these laws and affirmatively

mandating their compliance with the provisions of the relevant federal laws.

                                             27.

       Defendants' failure to comply with the relevant federal laws caused Plaintiffs to suffer

loss of wages and interest thereon.

                                             28.

       Defendants' failure to comply with the relevant federal laws was willful.

                                  COUNT TWO
                     BREACH OF ORAL EMPLOYMENT CONTRACT

                                             29.

       Plaintiff reasserts and incorporates by reference the allegations contained in Paragraphs 1

through 20 above.

                                             30.

       Plaintiff and Defendants entered into an oral employment agreement where Defendants

agreed to pay Raymond $700/week as an inactive player and $1200/week as an active player for

the 2017 season in exchange for participating in all team activities including attending all

practices, meetings, games, team events, and team appearances (“Agreement”).


                                                   6
             Case 1:19-cv-01423 Document 1 Filed 05/15/19 Page 7 of 12



                                                31.

        Plaintiff performed all the conditions of the Agreement.

                                                32.

        Defendant breached the contract by willfully failing to pay Plaintiff for worked

performed and prematurely and unjustifiably firing Plaintiff.

                                                33.

        Plaintiff has no adequate remedy at law for breach of the Agreement.

                                                34.

        Defendants should specifically perform all of its financial and other obligations under the

Agreement.

                                                35.

        In the alternative, Plaintiff has been damaged due to Defendant’s willful failure to pay

Plaintiff the appropriate agreed upon wages in an amount to be determined at trial.

                                                36.

        Plaintiff also is entitled to costs of the action and a reasonable attorney’s fee.

                                         COUNT THREE
                                     UNJUST ENRICHMENT

                                                37.

        Plaintiff reasserts and incorporates by reference the allegations contained in Paragraphs 1

through 20 above.

                                                38.

        Plaintiff conferred the benefits of his services to Defendants but was not compensated

fully for his services.




                                                      7
              Case 1:19-cv-01423 Document 1 Filed 05/15/19 Page 8 of 12



                                                39.

        Defendants accepted Plaintiff’s services and unjustly benefitted (including but not limited

to increasing their profit and personal compensation) from Plaintiff’s services by willfully not

paying Plaintiff all wages and overtime due for his services.

                                                40.

        Plaintiff is entitled to relief to Defendants’ unjust enrichment in an amount equal to

benefits unjustly retained by Defendants, plus interest on these amounts.

                                                41.

        Plaintiff also is entitled to costs of the action and a reasonable attorney’s fee.

                                       COUNT FOUR
                      STATE LAW - UNPAID WAGES AND OVERTIME WAGES

                                                42.

        Plaintiff reasserts and incorporates by reference the allegations contained in Paragraphs 1

through 20 above.

                                                43.

        Raymond was an employee and AFL and MSE were employers pursuant to the relevant

state statutes.

                                                44.

        Defendants failed to pay Raymond his regular hourly wages.

                                                45.

        Defendants also failed to pay Raymond overtime wages.

                                                46.

        Defendants also retaliated against Raymond by wrongfully evicting and firing Raymond

when Raymond complained about not being paid.



                                                   8
             Case 1:19-cv-01423 Document 1 Filed 05/15/19 Page 9 of 12



                                              47.

        Due to Defendants' violations of the relevant state laws, Raymond is entitled to recover

from Defendants all of the wages due him for hours worked at his regular rate of pay and unpaid

overtime wages, reasonable attorneys' fees, costs, penalties, liquidated damages, pre-judgment

and post-judgment interest and any equitable remedies.

                                              48.

        Defendants' failure to comply with the relevant state laws caused Plaintiffs to suffer loss

of wages and interest thereon.

                                              49.

        Defendants' failure to comply with the relevant state laws was willful.

                                         COUNT FIVE
                                  UNFAIR BUSINESS PRACTICES

                                              50.

        Plaintiff reasserts and incorporates by reference the allegations contained in Paragraphs 1

through 20 above.

                                              51.

        Defendants’ acts (e.g., nonpayment of wages, nonpayment of overtime, retaliation, etc.)

constitute unlawful, unfair, and/or fraudulent business practices pursuant to the applicable state

laws.

                                              52.

        Defendants' failure to comply with the relevant state laws caused Plaintiffs to suffer loss

of wages and interest thereon.

                                              53.

        Plaintiff is entitled to damages or restitution and any equitable remedies for the unpaid

wages, unpaid overtime, and retaliation as set forth above and punitive damages.
                                                    9
            Case 1:19-cv-01423 Document 1 Filed 05/15/19 Page 10 of 12



                                         COUNT SIX
                                     PROMISSORY ESTOPPEL

                                              54.

       Plaintiff reasserts and incorporates by reference the allegations contained in Paragraphs 1

through 20 above.

                                              55.

       Defendants promised to pay Raymond $700/week as an inactive player and $1200/week

as an active player for the 2017 season in exchange for participating in all team activities

including attending all practices, meetings, games, team events, and team appearances.

                                              56.

       The Defendants’ promise to pay is unambiguous.

                                              57.

       Plaintiff relied to his detriment on the promise.

                                              58.

       Plaintiff’s reliance upon the promise was expected and foreseeable.

                                              59.

       Plaintiff relied upon the promise to his detriment in that, among other things, Plaintiff did

not try out for any other teams in the league and lost other opportunities.

                                              60.

       Plaintiff was damaged in an amount to be determined at trial.

                                        COUNT SEVEN
                                      WRONGFUL EVICTION

                                              61.

       Plaintiff reasserts and incorporates by reference the allegations contained in Paragraphs 1

through 20 above.


                                                 10
                Case 1:19-cv-01423 Document 1 Filed 05/15/19 Page 11 of 12



                                                   62.

          Defendants housed Raymond in team housing with other Washington Valor players and

other Washington Valor employees providing Raymond with a key for access to the housing to

reside.

                                                   63.

          Unexpectedly and without notice, Defendants ordered Plaintiff to vacate the property.

                                                   64.

          Plaintiff was damaged by Defendants wrongful eviction in an amount to be determined at

trial.

                                                   65.

          Plaintiff also is entitled to costs of the action and a reasonable attorney’s fee.


                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully prays for:

          (a)     trial by jury on all issues so triable as of right;

          (b)     judgment against Defendants awarding fair and reasonable damages including

general damages, special damages, and punitive damages, as allowed by law;

          (c)     declaratory and injunctive relief;

          (d)     costs of this action, including interest and reasonable attorneys fees; and

          (e)     such other and further relief as this Court deems just and fair.


                                     DEMAND FOR JURY TRIAL

          The Plaintiff demands a trial by jury on all issues so triable as of right and plead in this

case.

                             [SIGNATURE BLOCK ON FOLLOWING PAGE]


                                                      11
   Case 1:19-cv-01423 Document 1 Filed 05/15/19 Page 12 of 12



Date: May 15, 2019

                             Respectfully submitted,

                             /s/ Revée M. Walters
                             Revée M. Walters (Bar No. 1012295)
                             Offit Kurman, P.A.
                             4800 Montgomery Lane, Suite 900
                             Bethesda, MD 20814
                             (240) 507-1768
                             rwalters@offitkurman.com
                             Counsel for Plaintiff




                               12
